Exhibit 99.1 Release: IMMEDIATE RELEASE Contact: Bruce Byots Vice President – Corporate and Investor Relations Phone: 847-735-4612 Contact: Daniel Kubera Director – Media Relations and Corporate Communications Phone: 847-735-4617 Email: daniel.kubera@brunswick.com BRUNSWICK REPORTS SECOND QUARTER RESULTS CASH POSITION INCREASED and PIPELINE INVENTORY REDUCED AS WEAK MARKET CONDITIONS CONTINUE LAKE FOREST, Ill., July 30, 2009 Brunswick Corporation (NYSE: BC) reported today results for the second quarter of 2009: · Total sales of $718.3 million were down 52 percent versus 2008, primarily the result of marine sales that dropped by 56 percent from year-ago levels. · A net loss of $163.7 million, or $1.85 per diluted share, which includes $0.40 per diluted share of restructuring charges and $0.05 per diluted share of non-cash benefits from special tax items. · Cash on hand at quarter’s end was $461.2 million, up from 2008 year-end balance of $317.5 million. · Pipeline reduction and inventory management strategy leads to improved dealer inventory levels and company cash flow benefits, while resulting in a negative impact on the company’s revenue and earnings. “Global demand for our products continues to be constrained across all of our businesses and is consistent with the trends experienced in the previous two quarters,” said Brunswick’s Chairman and Chief Executive Officer Dustan E. McCoy.“We continue to successfully manage our operations for cash and maintain excellent levels of liquidity.At the end of the second quarter, we had more than $460 million of cash, a $144 million and $102 million increase from year-end and previous quarter levels, respectively. “Our ongoing inventory management and pipeline reduction strategy is to produce fewer units than we are wholesaling, and sell at wholesale at lower levels than our dealers are retailing. This strategy has enabled us to reduce overall marine inventories and has assisted our dealers in reducing the number of boats and engines on their showroom floors. Additionally these efforts have supported our strategy of maintaining the health of our dealers, which was reflected in our second quarter boat repurchase obligations, which remain at manageable levels. “Our focus of reducing overall inventory levels combined with difficult marine market conditions, has resulted in higher discounts and sales incentives to facilitate retail boat sales, leading to increased losses during the quarter. Lower sales levels, reduced fixed-cost absorption and higher pension and bad debt expense were also factors in our reduced earnings. Partially offsetting these factors were cost savings generated from our successful and ongoing fixed-cost reduction activities and lower restructuring, exit and impairment charges,” McCoy said. Second Quarter Results
